DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 07/17/2020, in which, claims 1-7, are pending. Claim 1 is independent. Claims 2-7, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) claims 1-7, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HIRAYAMA et al. (USPAP 2019/0112139 A1).

Referring to claim 1, Hiraya teaches an image reading device having a function of reading two types of documents, ([0053] as illustrated in FIG. 2, an image reading process mechanism 30 which performs an image reading process (scanning process) is provided inside the main body 12 of the image reading apparatus 11]), a first document and a second document, the first document having a predetermined first size, the second document having a second size larger than the first size, the image reading device comprising: 
an operation unit that accepts commands from a user; ([0052] as illustrated in FIG. 1, a display unit 22 and an operating unit 20 are provided on a front surface unit 12C of the main body 12. The operating unit 20 is an operation interface which receives an input operation from a user]); 
a document transporter that transports the first document and the second document along a predetermined transport path; ( see 0053, [the image reading process mechanism 30 includes a transporting mechanism 31 which transports the document D, the transporting mechanism 31 guides and feeds a plurality of the documents D]);
a first document reader ([40 of fig 3]) that reads the first document and generates image data, the first document reader reading a portion of the second document and 
a second document reader that reads the second document and generates image data; [0082] Here, the sensor is, for example, an image sensor (reading unit 40, in a narrow sense, image sensor 42) which reads an image of the document in a reading area on the transporting path and outputs image data, the reading area is specifically an area where the image sensor is provided and is a strip-shaped area (rectangular shape having a long line in X direction) illustrated by 40 in the example of FIG. 3]);
a document tilt detector that detects tilt of the second document relative to the transport direction of the transport path based on the image data for detecting the tilt of the second document; ([0081], the transporting apparatus of the embodiment further includes a sensor which detects the tilt angle and the document size of the document transported by the transporting mechanism 31]); and 
a controller, (73 of fig 4) wherein, the controller causes the first document reader to read the first document and generate image data when the operation unit accepts a command to read the first document, ([0065] the reading control unit 73 controls emission of the light source 41 through a light source driving unit and irradiates a reading area of the document D with light. During this transportation, the reading control 
the controller (73 of fig 4) causes the first document reader to read a portion of the second document and generate image data for detecting tilt of the second document when the operation unit accepts a command to read the second document, ([0007, a processing unit that determines an inclination error of the document, in which the processing unit determines whether or not the inclination error has occurred in accordance with a document size of the document and a tilt angle of the document]), the controller causing the document tilt detector to detect tilt of the second document relative to the transport direction of the transport path based on the image data for detecting tilt of the second document]),
 the controller, ([50 (71 of fig 4, 0064), causes the document transporter (31 of fig 4) to stop transport of the second document when the document tilt detector detects tilt of the second document, ([0081] the transporting apparatus of the embodiment further includes a sensor which detects the tilt angle and the document size of the document transported by the transporting mechanism 31]), and the controller (50 of fig 4) causes the second document reader to read the second document and generate image data when the document tilt detector detects no tilt of the second document, ([0081] the transporting apparatus of the embodiment further includes a sensor which detects the tilt angle and the document size of the document transported by the transporting mechanism 31]).



Referring to claim 2, Hiraya teaches an image reading device having a function of reading two types of documents, ([0053] as illustrated in FIG. 2, an image reading process mechanism 30 which performs an image reading process (scanning process) is provided inside the main body 12 of the image reading apparatus 11]), a first document and a second document, the first document having a predetermined first size, the second document having a second size larger than the first size, the image reading device comprising: 
an operation unit that accepts commands from a user; ([0052] as illustrated in FIG. 1, a display unit 22 and an operating unit 20 are provided on a front surface unit 12C of the main body 12, the operating unit 20 is an operation interface which receives an input operation from a user]); 
a document transporter that transports the first document and the second document along a predetermined transport path; ( see 0053, [the image reading process mechanism 30 includes a transporting mechanism 31 which transports the document D, the transporting mechanism 31 guides and feeds a plurality of the documents D]);
a first document reader ([40 of fig 3]) that reads the first document and generates image data, the first document reader reading a portion of the second document and generating image data for detecting tilt of the second document relative to a transport direction of the transport path; [0082] the sensor is, for example, an image sensor [reading unit 40, in a narrow sense, image sensor 42] which reads an image of the 
a second document reader that reads the second document and generates image data; [0082] Here, the sensor is, for example, an image sensor (reading unit 40, in a narrow sense, image sensor 42) which reads an image of the document in a reading area on the transporting path and outputs image data, the reading area is specifically an area where the image sensor is provided and is a strip-shaped area (rectangular shape having a long line in X direction) illustrated by 40 in the example of FIG. 3]);
a document tilt detector that detects tilt of the second document relative to the transport direction of the transport path based on the image data for detecting the tilt of the second document; ([0081], the transporting apparatus of the embodiment further includes a sensor which detects the tilt angle and the document size of the document transported by the transporting mechanism 31]); and 
a controller, (73 of fig 4) wherein, the controller causes the first document reader to read the first document and generate image data when the operation unit accepts a command to read the first document, ([0065] the reading control unit 73 controls emission of the light source 41 through a light source driving unit and irradiates a reading area of the document D with light. During this transportation, the reading control unit 73 controls the reading unit 40 through the TG 64 so as to read an image of the document D]),
the controller (73 of fig 4) causes the first document reader to read a portion of the second document and generate image data for detecting tilt of the second document 
 the controller, ([50 (71 of fig 4, 0064), causes the document transporter (31 of fig 4) to stop transport of the second document when the document tilt detector detects tilt of the second document, ([0081] the transporting apparatus of the embodiment further includes a sensor which detects the tilt angle and the document size of the document transported by the transporting mechanism 31]), and the controller (50 of fig 4) causes the second document reader to read the second document and generate image data when the document tilt detector detects no tilt of the second document, ([0081] the transporting apparatus of the embodiment further includes a sensor which detects the tilt angle and the document size of the document transported by the transporting mechanism 31]).

Referring to claim 3, Hiraya teaches an image reading device having a function of reading two types of documents, ([0053] as illustrated in FIG. 2, an image reading process mechanism 30 which performs an image reading process (scanning process) is provided inside the main body 12 of the image reading apparatus 11]),wherein the document tilt detector detects whether or not the second document tilts relative to a 

Referring to claim 4, Hiraya teaches an image reading device having a function of reading two types of documents, ([0053] as illustrated in FIG. 2, an image reading process mechanism 30 which performs an image reading process (scanning process) is provided inside the main body 12 of the image reading apparatus 11]), wherein the document tilt detector detects whether or not the second document tilts relative to a transport direction of the first transport path based on image data of a transport-direction leading edge portion of the second document read by the first document reader within a predetermined time, ([ 0009] in the transporting apparatus, a sensor that detects the tilt angle and the document size of the document transported by the transporting mechanism may be further included]).

Referring to claim 5, Hiraya teaches an image reading device having a function of reading two types of documents, ([0053] as illustrated in FIG. 2, an image reading process mechanism 30 which performs an image reading process (scanning process) is provided inside the main body 12 of the image reading apparatus 11]), further comprising: an image corrector that corrects the image data read by the second document reader, ([0085] in FIG. 7, an area illustrated by RD is an area where the 

Referring to claim 6, Hiraya teaches an image reading device having a function of reading two types of documents, ([0053] as illustrated in FIG. 2, an image reading process mechanism 30 which performs an image reading process (scanning process) is provided inside the main body 12 of the image reading apparatus 11]), further comprising: a document feed tray on which the document is loaded; a first document output tray connected to the first transport path outputs the first document; and a second document output tray connected to the second transport path outputs the 

Referring to claim 7, Hiraya teaches an image reading device having a function of reading two types of documents, ([0053] as illustrated in FIG. 2, an image reading process mechanism 30 which performs an image reading process (scanning process) is provided inside the main body 12 of the image reading apparatus 11]), comprising:; and an image forming unit that forms an image based on image data read by the first document reader or the second document reader, [0082] the sensor is, for example, an image sensor [reading unit 40, in a narrow sense, image sensor 42] which reads an image of the document in a reading area on the transporting path and outputs image data. As illustrated by 40 in the example of FIG. 3]).




Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677